Mellen C. J.
delivered the opinion of the Court at the ensuing July term in Waldo.
The present action is founded on the 17th section of Stat. 1821, ch. 118, as modified by the act of February 23d, 1 825, by which the double damages mentioned in the former act, are reduced to single damages. In other respects the revised act is similar to the act of Massachusetts on the same subject. We have not been able to find more than one decision directly on the point of reasonable notice; that is, what facts constitute such notice to a town of the nuisance occasioning an injury to an individual. The statute first mentioned renders a town liable for such an injury, after having reasonable notice of the nuisance or defect complained of in a bridge or highway. In the case of Lobdell v. New Bedford, 1 Mass. 153, which was defended by the late Chief Justice Parsons, then at the bar, he contended that either the surveyor or some principal inhabitant should have been notified of the defect. The concessions of such distinguished counsel as to the evidence which he considered sufficient to subject his clients to the payment of double damages are worthy of our regard on this occasion. In the same cause Sedg-wick J. delivered to the jury what ho stated was the opinion of the court, (then consisting of Strong, Sedgwick, Scwall and Thatcher) viz. “ As to the question of reasonable notice, he said he did not think that for every defect, an action on the statute could be maintained ; such as sudden defects by floods, &e.; but open and visible -Mecí-i, and such a» could be prevented ]tv common and ordinary *446diligence, towns are, by law, bound to take notice of, and guard against.” If these are correct principles of law, applicable to an action for double damages, a fortiori they are applicable in the present case, where only single damages are claimed and recovered. The incumbrances on the causeway were a nuisance, and the stick of timber which caused the disaster, was placed there by one of the inhabitants; and from one to two hours before sunset, was suffered , to lie across a considerable portion of the width of the road, while several other inhabitants of the town, as well as persons belonging elsewhere, were passing and repassing; yet no one attempted to remove it or give notice to the surveyor, who lived in the neighborhood, so to do.
But it is contended that the question of reasonable notice is a question of law, and should not have been submitted to the jury. Admitting this to be a correct principle of law, in those cases where there is no contest as to the facts which must form the basis on which the question must rest, still where there is conflicting testimony, as to those facts, we do not perceive how the court can decide the question of reasonable notice, without trespassing on the province of the jury. It was undoubtedly a question of law whether it was necesssary to prove such notice, as the judge was requested to instruct them to be necessary; and that question he did decide, by declining to give the requested instructions. In so doing, we think he was correct. But even if we thought the question of reasonable notice should not have been submitted, as it was in part, to the jury, there would be no sound reason for setting aside the verdict, inasmuch as we are-all of opinion that the facts reported show that the town had reasonable notice.
Judgment on the verdict,